Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2007 Date of Reporting Period: 03/31/2007 Item 1. Schedule of Investments. Schedule of Investments (UNAUDITED) Nicholas Money Market Fund, Inc. AS OF: 03/31/07 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 100.45% $ 250,000 BASF A.G. 04/02/2007 5.36% $ 250,000 Merrill Lynch & Co., Inc. 04/02/2007 5.34% UBS Finance (Delaware) LLC 04/02/2007 5.37% Bank of America Corporation 04/03/2007 5.34% Citigroup Funding Inc. 04/03/2007 5.37% Nordea North America Inc. 04/03/2007 5.34% AIG Funding, Inc. 04/04/2007 5.33% BASF A.G. 04/04/2007 5.37% BASF A.G. 04/04/2007 5.37% ABN AMRO North America, Inc. 04/05/2007 5.33% Citigroup Funding Inc. 04/05/2007 5.35% Toyota Motor Credit Corporation 04/05/2007 5.34% UBS Finance (Delaware) LLC 04/05/2007 5.37% American General Finance, Inc. 04/09/2007 5.35% Danske Corporation 04/09/2007 5.34% Coca-Cola Enterprises Inc. 04/10/2007 5.36% JPMorgan Chase & Co. 04/10/2007 5.35% JPMorgan Chase & Co. 04/11/2007 5.35% Marshall & Ilsley Corporation 04/11/2007 5.37% UBS Finance (Delaware) LLC 04/11/2007 5.37% American Honda Finance Corporation 04/12/2007 5.33% Marshall & Ilsley Corporation 04/12/2007 5.37% Danske Corporation 04/13/2007 5.33% Procter & Gamble International Funding S.C.A. 04/13/2007 5.34% UBS Finance (Delaware) LLC 04/13/2007 5.37% Credit Suisse First Boston (USA) Inc. 04/16/2007 5.37% Abbott Laboratories 04/17/2007 5.33% John Deere Capital Corporation 04/17/2007 5.35% Merrill Lynch & Co., Inc. 04/17/2007 5.36% American Express Credit Corporation 04/18/2007 5.33% AT&T Inc. 04/19/2007 5.34% Marshall & Ilsley Corporation 04/19/2007 5.36% Prudential plc 04/19/2007 5.37% John Deere Capital Corporation 04/20/2007 5.36% UBS Finance (Delaware) LLC 04/20/2007 5.37% ANZ National (International) Ltd. 04/23/2007 5.37% ANZ National (International) Ltd. 04/23/2007 5.37% Barclays U.S. Funding LLC 04/23/2007 5.34% Prudential plc 04/23/2007 5.38% Bank of America Corporation 04/24/2007 5.35% JPMorgan Chase & Co. 04/24/2007 5.36% Prudential plc 04/24/2007 5.38% BNP Paribas Finance Inc. 04/25/2007 5.38% ANZ National (International) Ltd. 04/26/2007 5.37% ANZ National (International) Ltd. 04/26/2007 5.37% ANZ National (International) Ltd. 04/26/2007 5.37% AT&T Inc. 04/26/2007 5.36% Nordea North America, Inc. 04/26/2007 5.34% Nordea North America, Inc. 04/26/2007 5.34% American Honda Finance Corporation 04/27/2007 5.33% Danske Corporation 04/27/2007 5.35% Nordea North America, Inc. 04/27/2007 5.37% Credit Suisse First Boston (USA) Inc. 04/30/2007 5.37% Marshall & Ilsley Corporation 05/01/2007 5.36% UBS Finance (Delaware) LLC 05/01/2007 5.35% American Express Credit Corporation 05/02/2007 5.36% Bank of America Corporation 05/03/2007 5.36% HSBC Finance Corporation 05/03/2007 5.33% John Deere Capital Corporation 05/04/2007 5.35% Bank of America Corporation 05/07/2007 5.38% Barclays U.S. Funding LLC 05/08/2007 5.37% Goldman Sachs Group, Inc. (The) 05/09/2007 5.34% HSBC Finance Corporation 05/10/2007 5.35% BASF A.G. 05/11/2007 5.38% ABN AMRO North America Finance 05/14/2007 5.34% Danske Corporation 05/14/2007 5.34% HSBC Finance Corporation 05/15/2007 5.35% Goldman Sachs Group, Inc. (The) 05/16/2007 5.36% Prudential Financial, Inc. 05/17/2007 5.37% Prudential Financial, Inc. 05/18/2007 5.38% Prudential Financial, Inc. 05/21/2007 5.37% Procter & Gamble International Funding S.C.A. 05/22/2007 5.36% Barclays U.S. Funding Corp. 05/23/2007 5.36% Citigroup Funding Inc. 05/24/2007 5.34% General Electric Capital Corporation 05/24/2007 5.36% General Electric Capital Corporation 05/24/2007 5.35% Procter & Gamble International Funding S.C.A. 05/25/2007 5.36% General Electric Capital Corporation 05/29/2007 5.35% Prudential Financial, Inc. 05/29/2007 5.38% Toyota Motor Credit Corporation 05/31/2007 5.34% Toyota Motor Credit Corporation 06/01/2007 5.34% BNP Paribas Finance Inc. 06/06/2007 5.37% State Street Corporation 06/08/2007 5.36% BNP Paribas Finance Inc. 07/06/2007 5.36% BNP Paribas Finance Inc. 07/06/2007 5.36% TOTAL Commercial Paper (COST: $ VARIABLE RATE DEMAND NOTE 0.02% American Family Financial Services 04/02/2007 5.08% TOTAL Variable Rate Demand Note (COST: $ TOTAL SECURITY HOLDINGS (100.47 %): LIABILITIES, NET OF OTHER ASSETS ( -0.47 %): TOTAL NET ASSETS: $68,750,420 ( ) - % OF NET ASSETS (*) - NON-INCOME PRODUCING As of March 31, 2007, there are no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/29/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/29/2007 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/29/2007
